Mr. Justice Dickey delivered the opinion of the Court: We find no reason for modifying, in any manner, what was formerly said in these cases as to the questions of law discussed in the former opinion. On a closer examination of the record, we find that after the several objectors had been heard in their order, and had respectively made challenges of jurors whose places had been supplied by “talesmen,” and before the panel was turned over to the city for examination, “the court asked the several objectors if they desired further to pass upon the jurors presented, and stated that if the objectors were through the jurors would be turned over to the city for examination; and the objectors malting no further objection to said jurors, they were accepted by the city.” This statement in the record shows that the selection of the jury was made substantially in conformity to the views expressed by this court as to the rules governing that proceeding. It thus appears, the supposed error mentioned in the former opinion was not, in fact, committed. As to the other questions presented by the plaintiffs in error, so far as they demand consideration, they are settled against the plaintiffs in error in the case of Guild v. The City of Chicago, 82 Ill. 472, and other recent cases. The former order of this court in these cases must be set aside, and the judgment in each of them must be affirmed. Judgment affirmed.